DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on October 9, 2019.  Claims 1-24 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 9, 2019 and February 1, 2021 are in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Drawing Objections
The drawings are objected to as failing to comply with 37 CFR 1.84, as indicated below. 
The drawings are objected to because Figs. 5C and 5D include lines that are too faint to provide suitable reproduction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 13, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term "nominal" in claims a and 13 is a relative term which renders the claims indefinite.  The term "nominal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claims 6 and 18 recite the limitation "the cost”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 7 and 19 recite the limitation "the computed static costs”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 7 and 19 recite the limitation "the candidate trajectory”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 8-12, 13-16 and 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2019/0004527, to Fairfield et al. (hereinafter Fairfield), in view of U.S. Patent Publication No. 2018/0099676, to Goto et al. (hereinafter Goto).

As per claim 1, and similarly with respect to claim 13, Fairfield discloses a method of maneuvering an autonomous vehicle (e.g. see Title and Abstract, wherein a routing system for an autonomous vehicle is provided), the method comprising: generating a nominal route from a start position of the autonomous vehicle toward a destination with reference to a road network map (e.g. see Figs. 6 and 7, and paragraphs 0062-0064, wherein a route is formed from a starting point 670 to a destination 672), wherein the nominal route comprises a plurality of consecutive lane segments from the start position to the destination (e.g. see Figs. 6 and 7, and paragraphs 0062-0064, wherein the route includes a plurality of ; using the road network map to identify at least one connected lane segment corresponding to one or more of the plurality of consecutive lane segments to generate an expanded route representation (e.g. see Fig. 7, wherein additional regions 710, 720 and 730 are shown which are connected to the consecutive segments and expand representation of the surrounding area).
Fairfield fails to disclose every feature of generating a multi-corridor representation of a local region around the autonomous vehicle while travelling on the nominal route, wherein the multi-corridor representation comprises a plurality of adjacent corridors; and generating a trajectory for the autonomous vehicle to traverse the local region using the multi-corridor representation and perception data corresponding to the autonomous vehicle.  However, Goto teaches generating a multi-corridor representation of a region about an autonomous vehicle during travel along a prescribed route (e.g. see Fig. 1 and paragraph 0032, wherein a liquid crystal display is provided for displaying a map around a vehicle and information on guidance of the route, and see Fig. 7 and paragraph 0063, wherein the representation includes a plurality of adjacent corridors).  Goto further teaches generating a trajectory for the vehicle within the local region using the multi-corridor representation (e.g. see Fig. 7).  With respect to further utilizing perception data corresponding to the autonomous vehicle, Goto, as with most autonomous vehicles, utilize eternal camera and other sensors 19 (e.g. see Fig. 1).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the maneuvering system of Fairfield to include displaying a surrounding 

As per claim 2, and similarly with respect to claim 14, Fairfield, as modified by Goto, teaches the features of claims 1 and 13, respectively, and Fairfield further discloses wherein each of the plurality of adjacent corridors in the multi-corridor representation comprises one or more lane segments stitched together (e.g. see Fig. 2B, wherein multi-corridors are shown and stitched together).

As per claim 3, and similarly with respect to claim 15, Fairfield, as modified by Goto, teaches the features of claims 2 and 14, respectively, and Goto further teaches wherein each of the plurality of adjacent corridors further comprises a reference path along which the autonomous vehicle will travel in that corridor (e.g. see Fig. 7, wherein each of a plurality of adjacent corridors includes a reference path in which the vehicle will travel).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the maneuvering system of Fairfield to include displaying travel routes in more than one lane for the purpose of providing the ability to pass vehicles or other obstacles.

As per claim 4, and similarly with respect to claim 16, Fairfield, as modified by Goto, teaches the features of claims 1 and 13, respectively, and Fairfield further discloses wherein using the road network map to identify the at least one connected lane segment comprises identifying at least one of the following: a neighboring lane segment in an adjacent lane of travel to the nominal route into which the autonomous vehicle can execute a lane change maneuver; or a contingency lane segment on which the autonomous vehicle can travel upon missing a nominal route traversing maneuver without re-routing (e.g. see Fig. 7, wherein additional regions 710, 720 and 730 are shown which are connected to the consecutive segments and expand representation of the surrounding area).

As per claim 8, and similarly with respect to claim 20, Fairfield, as modified by Goto, teaches the features of claims 1 and 13, respectively, and Goto further teaches further comprising tracking a progress of the autonomous vehicle while it is traveling on the nominal route (e.g. Goto teaches generating a multi-corridor representation of a region about an autonomous vehicle during travel along a prescribed route (e.g. see Fig. 1 and paragraph 0032, wherein a liquid crystal display is provided for displaying a map around a vehicle and information on guidance of the route).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the maneuvering system of Fairfield to include displaying a surrounding environment to a driver to provide the driver with situational awareness should the driver choose to take over operation of the vehicle.

As per claim 9, and similarly with respect to claim 21, Fairfield, as modified by Goto, teaches the features of claims 8 and 20, respectively, and Goto further teaches wherein the local region is a region around a current location the autonomous vehicle, and includes a first area in front of a current location of the autonomous vehicle and a second area behind the current location of the autonomous vehicle (e.g. Goto teaches generating a multi-corridor representation of a region about an autonomous vehicle during travel along a prescribed route (e.g. see Fig. 1 and paragraph 0032, wherein a liquid crystal display is provided for displaying a map around a vehicle and information on guidance of the route).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the maneuvering system of Fairfield to include displaying a surrounding environment to a driver to provide the driver with situational awareness should the driver choose to take over operation of the vehicle.

As per claim 10, and similarly with respect to claim 22, Fairfield, as modified by Goto, teaches the features of claims 1 and 13, respectively, and Goto further teaches further comprising repeating the generation of the multi-corridor representation and the generation of the trajectory steps for a plurality of local regions until the autonomous vehicle reaches the destination (e.g. Goto teaches the method throughout the driving of the vehicle).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the maneuvering system of Fairfield to include displaying a surrounding environment to a driver to provide the driver with situational awareness should the driver choose to take over operation of the vehicle.

As per claim 11, and similarly with respect to claim 23, Fairfield, as modified by Goto, teaches the features of claims 1 and 13, respectively, and Goto further teaches wherein generation of the multi-corridor representation is performed 1-2 times per second when the autonomous vehicle is traveling on the nominal route (e.g. the Office notes that it is a matter of designer’s choice on the refresh rate of the tracking pursuant to speed and accuracy of the desired system).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the maneuvering system of Fairfield to include displaying a surrounding environment to a driver to provide the driver with situational awareness should the driver choose to take over operation of the vehicle.

As per claim 12, and similarly with respect to claim 24, Fairfield, as modified by Goto, teaches the features of claims 1 and 13, respectively, and Goto further teaches wherein generation of the trajectory is performed 5-10 times per second when the autonomous vehicle is traveling on the nominal route (e.g. the Office notes that it is a matter of designer’s choice on the refresh rate of the tracking pursuant to speed and accuracy of the desired system).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the maneuvering system of Fairfield to include displaying a surrounding environment to a driver to provide the driver with situational awareness should the driver choose to take over operation of the vehicle.

Claims 5-7 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2019/0004527, to Fairfield et al. (hereinafter Fairfield), in view of U.S. Patent Publication No. 2018/0099676, to Goto et al. (hereinafter Goto), and in further view of U.S. Patent Publication No. 2021/0163010, to Takabayashi et al. (hereinafter Takabayashi).

As per claim 5, and similarly with respect to claim 17, Fairfield, as modified by Goto, teaches the features of claims 1 and 13, respectively, but fail to teach further comprising: computing a static cost associated with each lane segment included in the expanded route representation; and using the computed static cost during generation of the trajectory.  However, Takabayashi teaches selecting a route, including individual lanes to be travelled, based upon which lane has the lowest cost with respect to time of travel (e.g. see at least paragraph 0156).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the maneuvering system of Fairfield to include taking into consideration the cost of each lane which may be travelled for the purpose of reducing fuel cost.

As per claim 6, and similarly with respect to claim 18, Fairfield, as modified by Goto, teaches the features of claims 5 and 17, respectively, but fail to teach wherein computing the static cost associated with each lane segment included in the expanded route representation comprises computing the cost based on information included in the road network map without taking into account perception data.  However, Takabayashi teaches selecting a route, including individual lanes to be travelled, based upon which lane has the lowest cost with respect to time of travel (e.g. see at least paragraph 0156).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the maneuvering system of Fairfield to include taking into consideration the cost of each lane which may be travelled for the purpose of reducing fuel cost.

As per claim 7, and similarly with respect to claim 19, Fairfield, as modified by Goto, teaches the features of claims 5 and 17, respectively, but fail to teach wherein generating the trajectory for the autonomous vehicle to traverse the local region using the multi-corridor representation and perception data corresponding to the autonomous vehicle comprises: generating a stay-in-lane candidate trajectory for the autonomous vehicle to stay in a current lane in the local region; generating one or more lane change candidate trajectories for the autonomous vehicle to change from the current lane to a destination lane; using the perception data and the computed static costs to determine a dynamic cost associated with each of the following: the stay-in-lane candidate trajectory and the one or more lane change candidate trajectories; and identifying the trajectory for the autonomous vehicle to traverse the local region as the candidate trajectory that has a minimum dynamic cost.  However, Takabayashi teaches selecting a route, including individual lanes to be travelled, based upon which lane has the lowest cost with respect to time of travel (i.e. stay in lane or change lane) as well as detecting objects to be overtaken (e.g. see at least paragraphs 0153-0156).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the maneuvering system of Fairfield to include taking into consideration the cost of each lane which may be travelled for the purpose of reducing fuel cost.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include U.S. Patent Publication No. 2019/0016338, which is related to vehicle routing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JAMES M MCPHERSON/Examiner, Art Unit 3669